DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Status of the Application
Claims 1-2 and 9-19 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 11/17/2021 are acknowledged.  Claims 2 and 19 remain withdrawn, as being drawn to an unelected invention or specie. Claims under consideration in the instant office action are claims 1 and 9-18.
 Applicants' arguments, filed 11/17/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 9, and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yum (US 2004/0161382) in view of Haug (WO 2007/085840, as disclosed in IDS).
Rejection
Yum is drawn towards compositions comprising a drug, including oxycodone, wherein the composition exhibits desirable drug-release kinetics (paragraph 0016; claim 64).  Regarding claim 8, Yum teaches such drugs can be in the form of a pharmaceutically effective ester (claim 63).  Yum teaches that oxycodone can be formulated in an amount of 0.1 to 1000 mg, and has been formulated in 10, 20, 40, 80, and 160 mg tablet strengths (paragraphs 0014, 0071).  Yum teaches such formulations may include emulsifying the mixture in water, and introducing this emulsion into the gelatin capsule (paragraph 0068).
Buchwald does not teach an exemplified composition comprising oxycodone in the claimed amounts in a gelled oil in water emulsion.
Haug is drawn towards orally administrable chewable compositions comprising an oil-in-water emulsion wherein the aqueous phase is gelled (see abstract).  Haug teaches such emulsions comprising physiologically tolerable unsaturated fatty acid ester oils, which include lipids such as animal, fish, plant or microorganism triglycerides and phospholipids (pg. 1, paragraphs 1-3).  Haug teaches the aqueous phase comprising water and a gelling agent, such as gelatin (pg. 3, paragraphs 1, 2).  Haug teaches a mixture of the oil phase and aqueous phase at a ratio of 1:2 (see Example 1, pg. 8).  Haug teaches such dosage forms individually packaged (claim 10).

One of ordinary skill in the art would have been motivated to do so since active ingredients such as oxycodone can be formulated in oil-in-water emulsions free of bad odor and taste as taught by Haug (pg. 2, second paragraph), with a reasonable expectation of success absent evidence of criticality of the particular formulation.
Even though the range for the overall dosage amounts as taught by Yum are not the same as the claimed amounts, Yum does teach an overlapping range of amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the overall dosage amounts and arrive at the overlapping ranges in order to increase the efficacy of the composition, with a reasonable expectation of success absent evidence of criticality for the claimed values.  Still further, it is obvious to vary and/or optimize the unit dosage form, according to the guidance provided by Yum, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Even though the range for the emulsion ratio as taught by Haug are not the same as the claimed amounts, Haug does teach an overlapping range of amounts, and it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  Furthermore, it would have been obvious to optimize the component amounts and arrive at the overlapping ranges in order to increase the efficacy of the composition, with a reasonable expectation of success absent evidence of criticality for the claimed values.  Still further, it is obvious to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
	Applicant argues that the emulsion in Yum is neither a "gelled" emulsion nor is it an oil-in-water emulsion having an oil phase which includes a physiologically tolerable lipid.  There is nothing in Yum to suggest the provision of the drug in the form of a gelled emulsion, let alone anything to suggest that presenting the drug in the form of an emulsion has any relevance to its abuse-deterrent characteristics, as stated in the Affidavit, filed 11/17/2021.  The Examiner respectfully disagrees since Haug teaches the aqueous phase comprising water and a gelling agent, such as gelatin (pg. 3, paragraphs 1, 2).  Haug teaches a mixture of the oil phase and aqueous phase at a ratio of 1:2 (see Example 1, pg. 8).  Haug thus reads on the structural limitations of the claimed composition, and is not required to disclose the same purpose or process of arriving at the claimed composition.  Haug is not limited to specific embodiments or processes of preparing an emulsion, and is not required to address any problems of potential abuse given that the claimed invention is drawn towards a composition and not a method of treatment.
	Applicant also argues that the formulations of Yum and those of the invention are
therefore fundamentally different and solve the problem of drug abuse in an entirely different way.  The Examiner respectfully disagrees since Yum is not required to disclose any and all advantages of other prior art for one of ordinary skill in the art to be motivated to combine such art.  The Examiner respectfully disagrees since Yum is not required to address any problems of potential abuse given that the claimed invention is drawn towards a composition and not a method of treatment.
.
	
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yum (US 2004/0161382) and Haug (WO 2007/085840) as applied to claims 1, 9, and 14-18 above, and further in view of Guimberteau (US 2007/0202049).
The teachings of Yum and Haug are presented above.
Yum and Haug do not teach a composition further comprising an unsaturated fatty acid.
Guimberteau is drawn towards oral solid dosage forms comprising an analgesic such as oxycodone (see abstract; paragraph 0174).  Guimberteau teaches compositions in the form of a gelatin capsule (paragraph 0296), which can further comprise omega 3 fatty acids (claim 28).
It would have been obvious to one of ordinary skill in the art to formulate a composition further comprising an unsaturated fatty acid, as suggested by Guimberteau, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so in order to prevent lumping as taught by Guimberteau, with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Buchwald (US 2004/0058946) and Haug (WO 2007/085840) as applied to claims 1, 9, and 14-18 above, and further in view of Babul (US 2010/0249045).
The teachings of Yum and Haug are presented above.
Yum and Haug do not teach a composition further comprising citrus flavor or xylitol.
Babul is drawn towards compositions comprising opioid agonists, such as oxycodone (see abstract; paragraph 0385).  Babul teaches such compositions further comprising xylitol or citrus flavors (paragraphs 0414, 0497).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to formulate a composition further comprising citrus flavor or xylitol, as suggested by Babul, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so in order to suitably fill the formulation and to provide a bittering agent against abuse as taught by Babul, with a reasonable expectation of success absent evidence of criticality of the particular formulation.

Conclusion
Claims 1 and 9-18 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628      

/SAVITHA M RAO/Primary Examiner, Art Unit 1629